DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed 19 April 2022 and 20 May 2022 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the Claims have corrected the objections noted in Non-Final Office Action mailed 27 January 2022 and as such, the objection is withdrawn.

	Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument on numbered Page 7 “Each of claims 1, 3, 5, 6, 11, and 12 is amended to clarify the language noted as unclear, and based on suggestions in the Office Action. Applicant submits the presently submitted amendments address the rejections under 35 U.S.C. § l 12(b) or second paragraph”, examiner respectfully disagrees in part and notes the following:
	Agree in part. Withdrawn for claims 1, 3, 5, 11, and 12. However, claim 6 claims "write the other portion of the data" which continues to lack antecedence.

In response to applicant’s argument on numbered Page 9 “Applicant submits those disclosures do not meet the claim features of ''when a write request is received that includes data for which a valid term has been set", a write destination area is determined, based on the valid term set in the write request”, examiner respectfully disagrees and notes the following:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the write request setting the ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim states that a valid term has been set for the data received in the write request, but does not claim how the valid term was set.

In response to applicant’s argument on numbered Page 10 “In contrast to Horn, with claim features even if the write destination areas are different, tiers in the respective areas are the same. Applicant submits claim features differ from a structure in which data is written to a plurality of tiers as in Horn, that is in which data is written to SLC and MLC according to the terms”, examiner respectfully disagrees and notes the following:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single tier) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
In response to applicant’s argument on numbered Page 10 “Further, Applicant traverses the grounds noted above for citing McDonald. Applicant submits the namesake disclosed in McDonald is a logical partition of a cluster. Further, the cluster serves as a collection of objects associated with an application, and according to McDonald at [0026], etc., such a cluster appears to correspond to a management unit in a OS”, examiner respectfully disagrees and notes the following:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant has not provided any argument to distinguish how deletion of data in the claimed management areas differs over deletion of objects in a logical partition, such as is taught in McDonald.

In response to applicant’s argument on numbered Page 10 “Further, the above-noted cited disclosures in McDonald at [0068] disclose a processing on the host side, whereas in contrast claim features are directed to processing on a storage device side (on a SSD side).  Those features are even further clarified in the claims. Each of independent claims 1, 11, and 12 now recite "a non-volatile memory includes a plurality of blocks", "each of the plurality of blocks is a unit of data erasing", and ''each of the plurality of management areas corresponds to at least one or more of the plurality of blocks". Applicant submits such processing is on a SSD side, that is for example is control over a NAND flash memory, and is not a processing on a host side as in the cited disclosures in McDonald”, examiner respectfully disagrees and notes the following:
The processing source of McDonald was not taught to teach any of the claimed features, and as Applicant has not provided any argument that the host side processing of McDonald would not be able capable of processing the claimed commands, the argument is thus moot. Furthermore, the host is only used to configure each node, and each node then runs the software that executes the commands to reclaim storage space and is therefore not host side processing. In addition, as currently written, the claims do not claim a source of the command to perform the deletion. Merely that the control unit of the storage device will delete all data in the management area when a deletion of the claimed data occurs.


Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument on numbered Page 7 “With respect to the "valid term", based on comments presented during the interview that feature is now clarified in the claims to recite to a "valid term". Applicant submits that feature more clearly sets forth that aspect, and further distinguishes particularly over the applied art to Horn which discloses "how long data is expected to be stored in the storage system", which applicant submits does not meet features of the "valid term"”, examiner respectfully disagrees and notes the following:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The valid term or valid term as currently claimed and defined by the disclosure, is how long data is to be stored in the system before being deleted. Applicant has not provided any argument as to distinguish any differences between the claimed features and the art, as such is not persuasive.

	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the supplemental amendment filed 20 May 2022 changed the terminology of “valid term” to use instead “lifetime”. This is inconsistent with the terminology used in the supplied disclosure. While Pg. 9 lines 19-21 note that “valid term” can also be called “lifetime”, the remainder of the disclosure uses “valid term”. As noted in MPEP § 608.01(o) “the use of a confusing variety of terms for the same thing should not be permitted”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the other portion of the data" in the final limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim. An other portion of the data has not been identified in the previous claims, thus it is unclear what “the other portion of the data” is in reference to. For the purposes of examination, “the other portion of the data” will be interpreted as the remaining data not included in the portion of data written to the free capacity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 2013/0132638 A1) hereinafter referred to as Horn in view of McDonald et al (US 2011/0106771 A1) hereinafter referred to as McDonald.

	Regarding claim 1, Horn teaches A storage device, comprising:
 a non-volatile memory including a plurality of blocks, each of the blocks being a unit of data erasing (Horn [0020] "In one embodiment, the non-volatile memory module 150 can store data communicated by the host system 110 in the non-volatile memory. In one embodiment, at least a portion of non-volatile memory module 150 can be used as a cache (e.g., read cache and/or a write cache)"; [0016] "As is illustrated, non-volatile memory module 150 can comprise one or more non-volatile solid-state memory arrays, which can embody multiple tiers. In one embodiment, non-volatile memory module 150 can comprise N tiers. For example, MLC NAND flash 152 can be partitioned (as reflected by line 154) into tier 1, which operates in SLC mode, and tier 2, which operates in MLC mode. Tier N-1 156 can be SLC NAND flash. Tier N 158 can be NOR flash"; flash memory contains pages as the smallest unit of writing, in which the pages are grouped into blocks in which blocks are the smallest unit of erasing); and
a control unit that is electrically connected to the non-volatile memory and that is configured to control the non-volatile memory (Horn [0021] "FIG. 2 illustrates mechanisms for storing data in a multi-tier memory architecture in accordance with one embodiment of the invention. The process 200 can be implemented by the controller 130"), wherein the control unit is configured to:
manage a plurality of management areas obtained by logically partitioning storage area of the non-volatile memory (Horn [0023] "In one embodiment, the process 200 can identify a set of logical address range(s) of the storage system memory (e.g., locations in magnetic media) that are frequently accessed by the host during initialization and normal operation"; each set of logical ranges is a logical partition),
when a write request is received that includes data for which a lifetime has been set, determine, based on the lifetime, a first management area from among the plurality of management areas (Horn [0021] "In one embodiment, the process 200 is executed when a new storage access command (e.g., read and/or write command) is received from the host system 110"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges identified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; the system determines the data retention (lifetime) for the data, then chooses a set of address ranges (management area) to store the data in based on the retention value),
write the data included in the write request to the determined first management area (Horn [0033] "If the particular memory tier is not full, the process transitions to block 310. Because there is available space in the memory tier, the process 300 can simply store candidates in the memory tier"), however Horn does not explicitly teach and when the data written to the determined first management area is erased, collectively erase all data written in the first management area which includes the data.
McDonald teaches and when the data written to the determined first management area is erased, collectively erase all data written in the first management area which includes the data (McDonald [0068] "Thus, according to the configuration option, once the configured retention (e.g., identified in the retention class) expires, the objects associated with that retention class (for this namespace only) are automatically deleted from the cluster").
As Horn and McDonald are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Horn with the Automatic Deletion process of McDonald. One of ordinary skill in the art would have been motivated to make this modification because as noted in [0068] of McDonald, “This operation is advantageous as it enables the cluster to reclaim storage space. The disposition service, however, is configurable on a tenant or namespace basis, which is highly desirable and provides increased management flexibility. The disposition service can be configured in association with a retention class, and such classes are configurable at a tenant level, which allows tenant administrators to finely control disposition of the tenant's namespaces”.

Independent claims 11 and 12 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding System and Method claims. Therefore, claims 11 and 12 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

	Regarding claim 2, the combination of Horn and McDonald teaches The storage device according to claim 1, wherein non-overlapping lifetimes are respectively assigned to the management areas (Horn Fig. 4; each set retention duration is non-overlapping), and the control unit is configured to determine the first management area which has been assigned the lifetime that includes an end time of the lifetime set for the data included in the write request (Horn [0021] "In one embodiment, the process 200 is executed when a new storage access command (e.g., read and/or write command) is received from the host system 110"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges identified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; the system determines the expected retention time of the data (term) and stores the data in a partition that matches the expiration time of the data).

Regarding claim 3, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein the plurality of management areas include a first management area to which a first lifetime is assigned, and a second management area to which a second lifetime longer than the first lifetime is assigned, and when the first lifetime assigned to the first management area has elapsed, the second lifetime assigned to the second management area is shortened based on the first lifetime (Horn Fig. 4; Short/average duration term and Long duration term. Time passes equally for all partitions. Thus when one partition expires, all other partitions have experienced the same amount of time and had their lifespan used at the same rate as the other partitions including the first partition).

Regarding claim 4, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein, when the lifetime assigned to the first management area to which the data is written has elapsed, the control unit is configured to collectively erase all data written to the first management area (McDonald [0068] "Thus, according to the configuration option, once the configured retention (e.g., identified in the retention class) expires, the objects associated with that retention class (for this namespace only) are automatically deleted from the cluster").

Regarding claim 5, the combination of Horn and McDonald teaches The storage device according to claim 1, wherein the control unit is configured to write the data included in the write request to the first management area so as to be additionally written at the logical end of data that has been allocated in a contiguous manner (Horn [0021] "In one embodiment, the process 200 is executed when a new storage access command (e.g., read and/or write command) is received from the host system 110"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges indentified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; [0033] "If the particular memory tier is not full, the process transitions to block 310. Because there is available space in the memory tier, the process 300 can simply store candidates in the memory tier"; each tier is a set of logical address ranges. If there is free space, then there are available logical addresses to write to. As logical address ranges are allocated in numeric order, the new data is written to the first available logical address, or the end of the data already written).

Regarding claim 7, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein, when free capacity of the determined first management area is inadequate, the control unit is configured to write the data to a second management area (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"; [0035] "If, in block 308, the candidate is determined to be less valuable, the process skips block 310. The process can return to block 302 and repeat the above described steps for other memory tiers"), however, the combination of Horn and McDonald does not explicitly teach to which a lifetime longer than the lifetime which has been set for the data is assigned.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Horn and McDonald such that the second memory area chosen by Horn when the first choice of storage location does not have enough free space has a longer expected retention duration than the first storage location to teach to which a lifetime longer than the lifetime which has been set for the data is assigned. One of ordinary skill in the art would have been motivated to make this modification because the system is expecting the data to be retained for at least a specific timeframe. If the system stores the data in a second location that has a shorter retention duration, the data could be lost but still needed by the system. Thus this modification improves the reliability of the device by retaining data for a minimum duration that the system is expecting.

Regarding claim 8, the combination of Horn and McDonald teaches The storage device according to claim 7, wherein the control unit is configured to determine, within the second management area to which a lifetime longer than the lifetime set for the data is assigned, the second management area to which the data  is written, based on at least one of the lifetime assigned to the second management area, the free capacity of the second management area, and the write frequency and read frequency to/from the second management area (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"; [0035] "If, in block 308, the candidate is determined to be less valuable, the process skips block 310. The process can return to block 302 and repeat the above described steps for other memory tiers"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges indentified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; [0027] "The process 200 can be responsive to operating conditions, such as, free amount of total NVM memory or free amount of memory in any particular memory tier, characteristics of data stored by the host system, and/or a combination thereof. In one embodiment, candidates identified by process 200 can be stored in a single list or separate lists for each memory tier").

Regarding claim 9, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein, when free capacity of the determined first management area is inadequate, the control unit is configured to write the data to a second management area to which the lifetime is not assigned (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"; [0035] "If, in block 308, the candidate is determined to be less valuable, the process skips block 310. The process can return to block 302 and repeat the above described steps for other memory tiers"; the system looks at characteristics other than retention duration (term) when finding an alternative tier to store data).

Regarding claim 10, the combination of Horn and McDonald teaches The storage device according to claim 1, wherein the determined first management area includes storage area of each of a plurality of nonvolatile memories having different characteristics, and the control unit is configured to determine a non-volatile memory to which the data included in the write request is to be written, based on the lifetime which has been set for the data, and the characteristics of each of the non-volatile memories (Horn Fig. 4; [0037]-[0044]; as can be seen in Fig. 4 and explained in the above paragraphs, once the retention duration is determined (lifetime), the other characteristics are examined such as SLC, MLC, etc, and each management area (short/average and long) is spread across multiple types of memory).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horn and McDonald as applied to claim 5 above, and further in view of Bulkowski et al (US 2012/0278293 A1) hereinafter referred to as Bulkowski.

	Regarding claim 6, the combination of Horn and McDonald teaches The storage device according to claim 5, wherein, when free capacity of the determined first management area is inadequate, the control unit is configured to: write a portion of the data to the free capacity of the first management area, erase other data, which has been written in the first management area, to secure capacity of a size enabling the remaining data not included in the portion of the data written to the free capacity (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"), however the combination of Horn and McDonald does not explicitly teach that the space to be freed is at the beginning, or write the other portion of the data, starting at the beginning of the first management area.
Bulkowski teaches write the other portion of the data, starting at the beginning of the first management area (Bulkowski [0042] "Eviction module 404 can manage removing references to expired records, as well as reclaiming memory if the system gets beyond a set high-water mark. When configuring a namespace, an administrator can specify the maximum amount of DRAM used for that namespace, as well as the default lifetime for data in the namespace. Under normal operation, eviction module 404 can locate data that that has expired, freeing the index in memory and releasing the record on disk. Eviction module 404 can also track the memory used by the namespace, and release older, although not necessarily expired, records if the memory exceeds the configured high-water mark. By allowing eviction module 404 to remove old data when the system hits its memory limitations, DBS 100 can effectively be used as an LRU cache"; the oldest data to be evicted under an LRU scheme are at the beginning of the address list).
As the combination of Horn with McDonald and Bulkowski are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Horn and McDonald with the LRU policy of Bulkowski. One of ordinary skill in the art would have been motivated to make this modification because in caching, an LRU policy is a well-known and common method of choosing what data to evict. Horn teaches some methods of choosing what data to evict, but when the calculated metrics between the existing data and the data pending storage are equal, Horn chooses a different storage tier to save the data in. Therefore the pending data is no longer stored in a tier that matches the required characteristics for data retention, potentially causing the data to be stored for longer or shorter periods than desired. By implementing the LRU policy of Bulkowski, the oldest data in the selected tier is the data least likely to be used again by the system, and thus a good candidate for replacement by new data when all other factors are equal.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132